Citation Nr: 1036607	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial, compensable evaluation for herpes 
simplex, Type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran testified during a Board hearing, held by 
the undersigned, in April 2010.  A copy of the transcript has 
been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran has claimed that his currently-service-
connected herpes simplex, Type II, is more severe than 
contemplated by his current, non-compensable rating.

As noted above, the Veteran was afforded a Board hearing in April 
2010.  During the hearing, he testified that he had spoken to his 
primary provider at the Rockford VA Primary Care Clinic, on the 
day of the hearing, to schedule an appointment.  According to the 
Veteran, he made the appointment in order to obtain an additional 
prescription for his service-connected disability which he 
asserted was active one to two times per month.  See Transcript, 
pgs. 8, 10.  

Although the Board held the record open for a period of 90 days 
from the date of the hearing to permit the Veteran to submit any 
additional documentary evidence including any recent VA treatment 
records, the law provides that where VA has constructive and 
actual knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  On 
remand, all current VA medical records, from March 2009 through 
the present, should be obtained from the VA Rockford Outpatient 
Clinic and the Madison VA Medical Center (VAMC), to the extent 
available.  Id.  

At the personal hearing, the Veteran also requested that he be 
afforded a VA examination when his herpes simplex was in an 
active state.  See Transcript, p. 15.  Given the Veteran's 
testimony that this condition is active one to two times per 
month, and to the extent possible, a dermatologic examination 
should be scheduled during an "active" stage and/or "outbreak" of 
his herpes simplex (see Ardison v. Brown, 6 Vet. App. 405, 408 
(1994)).  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the 
Veteran's claims folder any treatment 
records dated from March 2009 to the 
present from the Madison, Wisconsin VAMC 
and the VA Primary Care Clinic in 
Rockford, Illinois.  If the records are 
not available, or if the search for the 
records yields a negative result, that 
fact should be clearly documented in the 
claims file.  

2.  Schedule the Veteran for a VA 
examination to reassess the severity of his 
herpes simplex, type II.  All diagnostic 
testing and evaluation needed to make this 
determination should be performed.  The 
examiner must indicate all symptoms and 
manifestations attributable to this 
condition, specifying the extent, frequency 
and duration of exacerbations, the 
percentage of body affected (whether on the 
face or elsewhere), and whether and to what 
extent the Veteran requires systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.

If possible, schedule this examination 
during an "active" phase when the 
disease is most prevalent, so as to get 
an accurate picture of its severity.  
The examining facility must be fully 
informed of this requirement in this 
case and communicate with the Veteran 
as necessary to maximize the likelihood 
of performing the examination during a 
flare-up of the claimed condition.  
Appropriate instructions must be 
provided to the Veteran in this regard.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


